Citation Nr: 1123712	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  11-00 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim for service connection for hemorrhoids.

2.  Whether there is new and material evidence to reopen a claim for service connection for Human Immunodeficiency Virus (HIV).

3.  Entitlement to a rating higher than 30 percent for chronic bronchitis.


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel 



INTRODUCTION

The Veteran served on active duty from August 1992 to August 1995.

This appeal to the Board of Veterans' Appeals (Board) is from November and December 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In the November 2009 decision, the RO granted non-service-connected pension benefits, but confirmed and continued the 30 percent rating for the Veteran's chronic bronchitis and determined there was not new and material evidence to reopen his claim for service connection for hemorrhoids.  He submitted a timely notice of disagreement (NOD) later in November 2009 to initiate an appeal to the Board concerning the claims that were denied, and the RO sent him a statement of the case (SOC) concerning these claims in December 2010.  He then filed a timely substantive appeal (VA Form 9) to complete the steps necessary to perfect his appeal of these claims to the Board.  See 38 C.F.R. § 20.200 (2010).

In the other decision in December 2009 that is also at issue in this appeal, the RO determined there was not new and material evidence to reopen a claim for service connection for HIV.  After contemporaneously receiving notification of that decision, the Veteran submitted a statement in September 2010, so within one year, indicating he was appealing that decision and referencing his HIV.  He reiterated his desire to appeal this HIV claim in his substantive appeal since submitted.  Special or magical wording is not required to contest a decision denying a claim; a NOD need only be in terms that can be "reasonably construed" as expressing disagreement with a determination and a desire for appellate review.  38 C.F.R. § 20.201 (2010).  See also Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002).  The Board therefore concludes the Veteran's September 2010 statement must be construed as an NOD concerning the denial of the petition to reopen this claim, and that it was timely filed at the RO as the agency of original jurisdiction (AOJ).  See 38 C.F.R. §§ 20.201, 20.300, 20.301(a), 20.302(a) (2010).  The RO has not provided the Veteran an SOC concerning this other claim, however, or given him time in response to submit another substantive appeal (VA Form 9 or equivalent statement) to complete the steps necessary to perfect an appeal of this additional claim to the Board.  See 38 C.F.R. § 20.200 (2010).  In this circumstance the Board is required to remand, rather than merely refer, the claim to the RO.  See Manlicon v. West, 12 Vet. App. 238 (1999).  Remands to the RO are generally via the Appeals Management Center (AMC), unless the Veteran is represented by a private attorney, in which case the remand is directly to the RO.  The Veteran is unrepresented in this appeal, so the remand of this claim will be via the AMC.

The Board also is remanding the claim for a rating higher than 30 percent for the chronic bronchitis because it requires further development before being decided.

In his January 2011 substantive appeal, the Veteran additionally raises the issue of his entitlement to service connection for schizophrenia and potentially posttraumatic stress disorder (PTSD).  Similar psychiatric-related claims were previously addressed by the RO in an October 2009 letter to him.  In any event, he has raised this additional claim and it apparently has not been initially adjudicated by the RO as the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction to consider this additional claim at this time and it resultantly is referred to the RO for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).



FINDINGS OF FACT

1.  An April 2007 Board decision denied service connection for hemorrhoids based on this condition not having been shown during the Veteran's military service and not initially until some 6 years after his discharge; there also was no supporting medical nexus evidence etiologically linking this condition to his military service.

2.  Although appropriately notified of that prior Board decision, the Veteran did not appeal to the U. S. Court of Appeals for Veterans Claims (Court/CAVC).

3.  The additional evidence received since that April 2007 Board decision is cumulative or redundant of evidence previously considered, does not relate to an unestablished fact necessary to substantiate this claim, and does not raise a reasonable possibility of substantiating this claim.


CONCLUSION OF LAW

The Board's April 2007 decision denying service connection for hemorrhoids is final and binding on the Veteran based on the evidence then of record; there is not new and material evidence since that decision to reopen this claim.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1100, 20.1104 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist this claimant in substantiating this claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide. See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373- 74 (2002).

These VCAA notice requirements apply to all five elements of a claim, including the downstream disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

That is to say, VCAA notice errors are not presumptively prejudicial.  Rather, this determination is case-specific, based on the particular circumstances of each individual case.  Moreover, as the pleading party, the Veteran, not VA, has the evidentiary burden of proof of establishing there is a VCAA notice error in either timing or content and, above and beyond this, that it also is unduly prejudicial, meaning outcome determinative of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).


Here, a letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in February 2009, so before initially adjudicating his claim in November 2009, hence, in the preferred sequence.  The letter informed him of the evidence required to substantiate his claim, including apprising him of his and VA's respective responsibilities in obtaining this supporting evidence.  In addition, specifically regarding the need to submit new and material evidence, the threshold preliminary requirement for reopening his claim, the February 2009 VCAA notice letter is compliant with the Court's holding in Kent v. Nicholson, 20 Vet. App. 1 (2006).  See also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006), wherein VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial.  Since the letter sufficiently explained the bases of the Board's prior denial of this claim (i.e., addressed the deficiencies in the evidence when this claim was previously considered), it provided the type of notice contemplated by Kent and this VA General Counsel opinion.  

And as for the Dingess requirements, since the Board is denying the petition to reopen this claim, the downstream disability rating and effective date elements of this claim are ultimately moot. So not providing notice concerning these downstream elements of the claim is non-prejudicial, i.e., harmless error.  See 38 C.F.R. § 20.1102.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim that is obtainable, and therefore appellate review may proceed without prejudicing him. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained his service treatment records (STRs) and private and VA treatment records.  Therefore, the Board is satisfied the RO made reasonable efforts to obtain any identified records.  Significantly, the Veteran has not identified, and the file does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that needs to be obtained.


Moreover, there is no obligation to provide the Veteran a VA compensation examination for a medical nexus opinion concerning this claim unless and until there is new and material evidence to reopen this claim - which, for reasons and bases that will be discussed, there is not.  38 C.F.R. § 3.159(c)(4)(iii).  The Board is therefore satisfied that VA has provided all assistance required by the VCAA.  38 U.S.C.A. § 5103A.

II.  Petition to Reopen the Claim for Service Connection for Hemorrhoids

Because the Board has previously considered and denied this claim in April 2007, and the Veteran did not appeal that earlier decision, it is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  Therefore, there has to be new and material evidence since that decision to reopen this claim to in turn warrant revisiting the prior disposition and readjudicating this claim on its underlying merits.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Irrespective of the RO's decision concerning whether there is new and material evidence, so, too, must the Board make this threshold preliminary determination, before proceeding further, because it affects the Board's jurisdiction to adjudicate the claim on its underlying merits.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims); and VAOPGCPREC 05-92 (March 4, 1992).  If the Board determines there is no new and material evidence, that is where the analysis must end, and what the RO determined in this regard is irrelevant since further consideration of the claim is neither required nor permitted.  See Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).


When determining whether a claim should be reopened, the Board performs a 
two-step analysis.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998). According to VA regulation, "new" means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

Second, if VA determines the evidence is new and material, it may then proceed to evaluate the merits of the claim on the basis of the all evidence of record, but only after ensuring the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other grounds sub nom. Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

In determining whether evidence is new and material, the credibility of this evidence in question is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). This presumption only applies when making a determination as to whether the evidence is new and material.  It does not apply when making a determination as to the ultimate credibility and weight of the evidence as it relates to the merits of the claim.  Essentially, the presumption of credibility "dissolves" once the claim is reopened and decided on the merits.  See, too, Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").


Service connection is granted if it is shown the Veteran has disability resulting from an injury sustained or a disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

Stated somewhat differently, to establish entitlement to service connection, there must be:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a relevant disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

In the April 2007 decision that previously considered and denied this claim, the Board pointed out the Veteran's STRs did not contain any indication of hemorrhoids, that they were not first shown until 6 years after his service had ended, and that there was no supporting medical nexus evidence relating his hemorrhoids, even once shown, to his military service.  So that April 2007 decision marks the starting point for determining whether there is new and material evidence.  See Evans v. Brown, 9 Vet. App. 273 (1996) (indicating the evidence to be considered in making this new-and-material determination is that added to the record since the last final denial on any basis).

The evidence added to the record since that April 2007 Board decision primarily consists of VA and private medical records showing treatment for other, unrelated conditions.  These records therefore are not relevant or material to the claim for service connection for hemorrhoids, even if new and not previously considered.  These additional records do not tend to suggest the Veteran had hemorrhoids during his military service, or even for several years after his discharge, or that they otherwise date back to his service or are the result of his service.  So these additional records do not address these prior evidentiary shortcomings and the essential bases of the prior denial of this claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

As it stands, there is only the Veteran's unsubstantiated lay allegation of a relationship or correlation between his military service and his hemorrhoids.  The Court has held that lay assertions of medical causation cannot suffice to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  Indeed, in Routen v. Brown, 10 Vet. App. 183, 186, (1997), the Court again pointed this out.  Moreover, his lay testimony regarding have had hemorrhoids while in service or since service is a mere reiteration of the testimony he gave and the arguments he made prior to the Board denying this claim in April 2007.  So merely reasserting these same allegations is not new evidence.  See Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  See also Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  Indeed, arguments based on what amounts to the same evidence of record at the time of the previous final denial do not constitute the presentation of new and material evidence.  Untalan v. Nicholson, 20 Vet. App. 467 (2006).

In sum, none of the additional evidence since the prior final and binding Board decision in April 2007 addresses the elements of service connection that were missing in that prior denial of this claim.  Thus, there is no new and material evidence to reopen this claim of service connection for hemorrhoids, and the petition must be denied.  38 C.F.R. § 3.156.  Furthermore, in the absence of new and material evidence, the benefit-of-the-doubt doctrine does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

The petition to reopen the claim for service connection for hemorrhoids is denied.



REMAND

Concerning the petition to reopen the claim for service connection for HIV, as already explained, the Veteran has filed a timely NOD in response to the RO's December 2009 decision denying the petition to reopen this claim.  However, the RO has not provided him an SOC concerning this claim, nor has he been given an opportunity, in response to the SOC, to also file a timely substantive appeal (VA Form 9 or equivalent statement) to perfect an appeal to the Board of this claim.  See 38 C.F.R. § 20.200; Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  So the Board must remand, rather than merely refer, this claim.  Manlincon, 12 Vet. App. at 238; Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).

And as for the claim for a rating higher than 30 percent for the chronic bronchitis, the Veteran has not had a VA compensation examination for this disability since March 2009.  That was more than 2 years ago, so he needs to be reexamined to reassess the severity of this disability.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating) and Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See, as well, VAOPGCPREC 11-95 (April 7, 1995); and Green v. Derwinski, 1 Vet. App. 121 (1991).


Accordingly, these other claims are REMANDED for the following additional development and consideration:

1.  Send the Veteran an SOC addressing the additional issue of whether there is new and material evidence to reopen his claim for service connection for HIV.  Advise him that he still needs to file a timely substantive appeal (VA Form 9 or equivalent statement) in response to this SOC to perfect an appeal to the Board concerning this additional claim.  And give him the required time to perfect an appeal of this additional claims.  Only if he perfects an appeal of this additional claim should it be returned to the Board for further appellate consideration.

2.  Also schedule an appropriate VA examination to reassess the severity of the Veteran's chronic bronchitis.  A pulmonary function test (PFT) must be performed that provides results both pre- and post- bronchodilator and includes:  the actual and predicted ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC); the actual and predicted FEV-1; and the actual and predicted Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)). Determine what the Veteran's maximum oxygen consumption is, indicating whether there is a cardiorespiratory limit.  Note whether he requires outpatient oxygen therapy.

The claims file, including a complete copy of this remand, must be made available to the examiner for review of the pertinent medical and other history of this disease.

The examiner must discuss the rationale for any opinion expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

3.  Then readjudicate this claim for a rating higher than 30 percent for the chronic bronchitis in light of all additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him an SSOC and give him time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


